     Case 11-13924 Doc 51 Filed 07/10/20 Entered 07/10/20 09:24:00 Court Deficiency Notice
                                       (Lcl) Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

In re:                                                                        Bankruptcy Case No.: 11−13924
Charles Britton, Sr. and Urilee Britton                                                 Chapter 13
Debtor

                                          NOTICE OF DEFICIENCY

To: Brian Dilks

Your Motion is/are deficient for the following reason(s):

      .


      Claimant is asking for $1,922.58 but the amount deposited is $165.29.


Related document(s):

50 − Motion to Withdraw Unclaimed Funds by LVNV Funding, LLC (Dilks, Brian)




The corrected filing must be submitted within 2 business days. Otherwise, the court may issue an order to show cause
as to why the document was not corrected, or may strike the pleading. You may contact the court for further
procedural information.




                                                                                           Sean McGinn
New Orleans, Louisiana, July 10, 2020.                                                     Deputy Clerk
